Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-20 pass step 1 of the test for eligibility.
As per step 2A prong one, the claims are evaluated to determine whether the claims recite a judicial exception.  Representative claim 1 recites, with emphasis added:
1. A non-transitory processor-readable medium having instructions stored thereon, which when executed by one or more processors, cause the one or more processors to implement a gaming method, comprising:
performing a promotion scenario in which at least one trainer character participates when a promotion mode for a player character is activated in a sports game;
configuring a skill set in the at least one trainer character to be handed over to the player character based on an establishment of a relationship between the player character and the at least one trainer character according to the progress of the promotion scenario; and
processing a use of the succeeded skill by the player character in a process of performing a sports game instance in which the player character participates.
The above underlined portion of representative claim 1 recites a judicial exception because they are mental processes, as all of the steps could be performed entirely with the human mind or with pen 
Next, as per step 2A prong two, the claims are evaluated to determine whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. 
The elements recited above that are not underlined in representative claim 1 comprise the additional elements.  As discussed in more detail below, these additional elements do not integrate the recited judicial exception into a practical application of the exception.
The additional limitations of a non-transitory processor-readable medium (cl 1) and “performed by a computer apparatus comprising at least one processor” (cl 8) is not an integration into a practical application as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))
Thus, taken alone, the additional elements do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Next, as per step 2B, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claims amount to significantly more than the exception.  
a non-transitory processor-readable medium (cl 1) and “performed by a computer apparatus comprising at least one processor” (cl 8) does not amount to significantly more as it is mere instructions to implement the abstract idea on a computer or merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f))

The dependent claims of 2-7, 9, and 10 are further rejected under 101 for the reasons described above as they simply further define the abstract idea (which makes the abstract idea no less abstract) without adding significantly more or integrating the abstract idea into a practical application. 
Thus, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea) and do not integrate the recited judicial exception into a practical application of the exception.  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Further, taken alone, the additional elements of the dependent claims do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-4 and 8-10 recites the limitation "the succeeded skill".  “a skill set” was previously claimed but not a “succeeded” skill.  Claim 4 further recites a “skill succeeded”  As such, there is insufficient antecedent basis for this limitation in the claim.
Dependent claims 5-7 are rejected for including indefinite language of the claims to which they depend.
Claim 4 recites the limitation “displaying, on a progress screen of the sports game instance, directing in which the skill succeeded by the trainer character that has handed the skill down to the player character exercised when the succeeded skill is used in the process of performing the sports game instance in which the player character participates”  It is not know what this means.  It is unclear whether applicant is attempting to merely claim “the skill set” or if another step is being performed.  Particularly “that has handed the skill down to the player character” appears to be simply referring to the previously claimed step of claim 1, in an attempt to refer to “the skill set” however “exercised when the succeeded skill is used in the process of performing the sports game instance in which the player character participates” is an entirely unclear meaning, the terminology is written in past tense as if this limitation was previously claimed, however there is no previous mention of “exercise”.  This limitation is rejected as best understood by the examiner.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki (US 20150018091).
In re claims 1 and 8, Suzuki discloses
Performing a promotion scenario (it is noted by examiner that no particular steps or structure as to what a “promotion scenario”, “promotion mode” or “training character” entails within this limitation (although some structure is given within the next limitation).  As such, the broadest reasonable interpretation of the claims would mean that some sort of scenario/mode occurs with some relation to a “promotion”.   In this case, a reinforcement event occurs as per paragraph 165 which promotes a “target player card” and deletes the “reinforcing member”) in which at least one trainer character participates when a promotion mode for a player character is activated (It is noted by examiner that the term “trainer character” is given the broadest reasonable interpretation, which is a character which has some relationship to training.  Paragraph 165 discloses a reinforcing member which is the “Training member” of Suzuki, as it is used to improve (train) another character within the game)  in a sports game (paragraph 76)
Configuring a skill set in the at least one trainer character to be handed over to the player character based on an establishment of a relationship between the player character and the at least one trainer character according to the progress of the promotion scenario (it is noted by 
Processing a use of the succeeded skill by the player character in a process of performing a sports game instance in which the player character participates (paragraph 77 discloses that the player characters are used to play the sports game, and their capabilities and training is used to make the team stronger, as such the improvement of the player character’s ability value is used in the sports game instance in which the player character participates)
In re claim 6, Suzuki discloses configuring the skill comprises configuring the skill set in the at least one trainer character to be handed over to the player character based on a completion of at least one connection event generated when the relationship is established during the progress of the promotion scenario (similarly to the “promotion scenario” and the “promotion mode” and “trainer character” from above, a “connection event” has no structure or steps related to it.  The scenario/mode/event all seem to culminate in one positively recited step, which is that the skill set of the trainer character is handed over to the player character.  As this step is taught in Suzuki when the reinforcement’s ability value is handed over to the target player card, it seems that the connection event is taught as well.  The reinforcing character and the target player card are connected to one another thru use of the reinforcement event.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Matsui (US 20160339336).
In re claims 2 and 9, Suzuki discloses the claimed invention except wherein the succeeded skill comprises an active skill dynamically driven in response to a user input related to the player character while the sports game instance is performed, however Matsui discloses the succeeded skill comprises an active skill dynamically driven in response to a user input related to the player character while the sports 
In re claims 3 and 10, Matsui discloses providing a user interface to the user of the succeeded skill in relation to the player character in the process of performing the sports game instance in which the player character participates, processing the use of the succeeded skill by the player character when a request for the use of the succeeded skill is received thru the user interface (Figure 3, 7, paragraph 76.  As set forth in claim 2, Matsui discloses skills related to various pitches, these would be the “succeeded skill” of Suzuki, as Suzuki discloses improving a players ability parameters)
In re claim 4, Matsui discloses displaying, on a progress screen of the sports game instance, directing in which the skill succeeded by the trainer character that has handed the skill down to the player character exercised when the succeeded skill is used in the process of performing the sports game instance in which the player character participates (figure 7 shows displaying the skills which as best understood by examiner teaches this limitation.  With respect to the term “progress screen”, this screen is being used to progress the game by allowing the user to choose a pitch.)
In re claim 5, Matsui discloses displaying the directing comprises displaying, on a progress screen of a corresponding sports game instance, the directing in which the skill is used by the player character after the directing (figure 7 shows selection of a skill to be used, which is to say, a pitch, figure 7 shows the pitch actually being displayed as being thrown, which would be the skill being used by the player character after the directing, see paragraph 94)
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on 571-270-1344.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS H HENRY/Examiner, Art Unit 3715